IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,193



                       EX PARTE ROWDY LEE YATES, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. F02-15107-PV IN THE 292ND DISTRICT COURT
                           FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to eighteen years’ imprisonment.

        Applicant contends that counsel rendered ineffective assistance because he failed to advise

Applicant of his right to appeal and to file timely notice of appeal. The trial court has determined that

Applicant was denied his right to appeal. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. F02-15107-PV
                                                                                                       2

from the 292nd Judicial District Court of Dallas County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: August 19, 2009
Do Not Publish